Citation Nr: 0127621	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  93-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a torn 
medial meniscus of the right knee with chondromalacia, 
currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1990 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned noncompensable rating for the veteran's 
right knee disorder.  

The Board remanded the case for additional development in 
March 1995.  In September 1995, the RO increased the rating 
from noncompensable to 10 percent disabling.  The Board 
remanded the case again in August 1998.  The RO confirmed the 
10 percent rating in February 2001.  The case is now ready 
for appellate review.

The Board notes that in a letter dated in November 1997, the 
veteran raised a claim for an earlier effective date for the 
assignment of a compensable disability rating for the right 
knee disorder.  He stated that the rating should have been 
effective from 1985 rather than from 1989.  That issue has 
not been developed for appellate review.  Accordingly, the 
Board refers that matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The right knee injury has not resulted in more than 
slight impairment due to instability or recurrent 
subluxation.

3.  There is no X-ray evidence of arthritis of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for residuals of a torn medial meniscus of the right 
knee with chondromalacia are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).

2.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2000); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to a higher rating have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded disability evaluation examinations 
to assess the severity of the disorder.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
right knee disorder.  He asserts that the disorder causes 
pain, instability, and limitation of motion.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing the 
claim for an increased rating, the Board must consider which 
diagnostic code or codes are most appropriate for application 
in the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2000).

The Board has considered the full history of the veteran's 
service-connected right knee disorder.  In December 1985, the 
veteran filed an original claim for disability compensation 
for disabilities including a right knee disorder.  The 
veteran's service medical records were obtained, and revealed 
that in February 1978 the veteran sustained a valgus stress 
injury to the right knee followed by pain and swelling.  He 
had continued episodes of giving way with pain and 
intermittent swelling.  He subsequently underwent 
arthroscopic surgery in April 1979.  In July 1979, a service 
medical board concluded that the veteran was fit for return 
to duty.  In a decision of March 1986, the RO granted service 
connection for a history of a torn medial meniscus of the 
right knee with history of chondromalacia, and assigned a 
noncompensable rating.  

The evidence which is pertinent to the current appeal 
includes the report of a VA examination conducted in February 
1990 which shows that the veteran reported complaints of 
right knee pain.  An X-ray of the right knee revealed no bony 
injury and no interval change.  The diagnosis was status post 
traumatic injury of the knee with history of torn medial 
meniscus and history of chondromalacia, rule out internal 
derangement.  It was noted that the range of motion had no 
significant restrictions.  

A VA orthopedic record dated in April 1990 shows that the 
right knee was stable.  The range of motion was to 140 
degrees.  There was tenderness.  There was no effusion.  
Examination was positive for surgery.  The pertinent 
diagnosis was old medial meniscus tear probably not healed.  

A VA orthopedic clinic record dated in August 1990 shows that 
the veteran said that his knee hurts almost constantly, 
especially in the last 8 months.  The pain was not localized, 
but was felt all around the knee and patella.  Weight bearing 
increased the pain.  On examination, the right knee had good 
stability.  There was tenderness with movement.  The 
impression was right medial meniscus tear.  

A VA hospital discharge summary dated in October 1990 shows 
that the veteran underwent a left ankle arthroscopy.  While 
hospitalized, he also reported complaints of right knee pain, 
and gave a history of an arthroscopy with medial meniscus 
debridement five years earlier.  He said that he had 
intermittent giving away, locking and swelling, along with 
constant lateral and medial knee pain.  On physical 
examination, the right knee flexion was to 120 degrees.  
There was crepitance.  Flexion/extension power was 5/5.  
There was a negative McMurray's.  ACL and PCL were also 
negative.  Examination was positive for medial and lateral 
joint line pain.  

The veteran testified in support of his claim during a 
hearing held in December 1991.  He said that he had a lot of 
pain around the right kneecap, and that the leg used to feel 
like it would give away going forward, and now it felt like 
it would give away going backward.  He also stated that the 
knee would start throbbing especially if he was bending his 
legs and straightening them.  He also said that he had 
problems going up and down stairs.  

The report of a joints examination conducted by the VA in 
July 1995 shows that the veteran stated that the knee 
occasionally gave out.  He did not report any problems such 
as twisting, or recurrent effusions.  He reported having only 
occasional pain, mostly with weather changes and with 
activity.  On physical examination, the right knee had a well 
healed transverse laceration at the inferior pole of the 
patella secondary to an injury as a child.  He had no 
effusion.  He had no tenderness at the patellar tendon 
insertion of the tibial tuberosity, but he had pain under the 
medial surface of the patella.  He had no patellofemoral pain 
with shucking, and his patella tracked nicely into the groove 
with flexion.  He had about 10 degrees of hyperextension on 
the right side and flexed to 135 degrees.  He was stable to 
varus and vagus stress testing.  He had a negative Lachman's, 
but compared to the left side he had about three or four more 
millimeters of excursion.  His drawer test was negative.  His 
pivot shift was positive, but he had a negative posterior 
drawer examination.  He had tenderness posteriorly, but had a 
negative McMurray's test.  He had no lateral joint line 
tenderness.  No posterior masses were noted.  Strength was 
5/5 throughout.  The pertinent diagnosis was mild 
chondromalacia as well as probable degenerative medial 
meniscus, but the examiner felt that the veteran's ACL was 
intact.  An X-ray of the right knee was interpreted as being 
normal. 

A VA radiology report dated in June 1997 shows that an MRI of 
the veteran's right knee was interpreted as showing a large 
cartilaginous defect along the medial aspect of the lateral 
femoral condyle.  No loose body was identified.  The menisci, 
cruciate ligaments and collateral ligaments were intact.  The 
report of an MRI study done by the VA in October 1997 was 
interpreted as showing a normal MRI of the right knee.  There 
was no evidence of osteochondral defect.  

The report of a VA joints examination conducted in October 
1997 shows that the veteran complained of pain in the right 
knee.  It was noted that an MRI had shown a cartilage defect 
along the medial aspect of the lateral condyle.  The veteran 
complained of stiffness, swelling, and giving way, as well as 
increased fatigability and pain in the knee with activity.  
Examination showed no evidence of intra-articular effusion.  
His range of motion was from full extension to 130 degrees of 
flexion, as compared to full motion to 140 degrees on the 
other side.  He had a negative Lachman and negative posterior 
drawer sign.  He did have patellofemoral crepitus and pain.  

A VA treatment record dated in October 1997 shows that the 
veteran complained of right knee pain.  An MRI reportedly had 
shown a large defect.  On examination, the knee was varus and 
valgus stable.  The scars were healed.  Anterior drawer, 
Lachman and posterior drawer were negative.  The adductor 
insertion was exquisitely tender.  The examiner recommended 
injections at the insertion.  It was noted that the veteran 
refused treatment and became verbally belligerent.  He was 
encouraged to seek a second opinion.

A VA record dated in February 1998 shows that the veteran 
complained of having right knee pain since an injury in 1978.  
He said that he could not sit still for very long due to pain 
in the kneecap.  On examination, the range of motion was to 
140 degrees.  The knee was stable.  The impression was 
bilateral PFS (patellofemoral syndrome).  Medication was 
prescribed.  

The report of a disability evaluation examination conducted 
by the VA in March 1999 shows that the veteran gave a history 
of injuring his right knee in 1978 while playing football.  
He was placed in a long leg cast.  No fractures were 
reported.  He had arthroscopic surgery in 1990 which 
reportedly showed a cartilage tear.  He reported constant 
pain and knee popping, with giving way every three or four 
days.  He said that he had significant flares where his knee 
swelled and his range of motion was affected by 50 percent.  
He occasionally walked with a cane and took Motrin for pain.  
He was not currently employed.  

On physical examination, the right knee revealed no effusion.  
There were old arthroscopic portals that were well healed.  
He had positive patellofemoral crepitance and positive 
patellar femoral grind.  The range of motion was from 0 to 
110 degrees.  The ACL, PCL, medial and lateral collateral 
ligaments were stable.  McMurray's was negative.  There was 
medial and lateral joint line tenderness.  The assessment was 
status post right knee injury while in service.  The examiner 
concluded that the veteran's current knee problems were 
related to the injury in service, and that he may have a 
meniscal tear.  

The report of an examination of the veteran's joints 
conducted by the VA in February 2000 shows that the examiner 
reviewed all four volumes of the veteran's medical history.  
The veteran had a history of playing football in service and 
landed stiff-legged and had an injury with acute swelling.  
He was treated at that time with a long leg cast.  He had a 
month of rehabilitation and then eventually had knee surgery 
in 1980 for a medial meniscus tear and patellar 
chondromalacia.  He now complained of pain, especially of his 
flexed knee and on stairs.  He reportedly had pain and 
occasional locking on the medial joint line.  He took 
medication, but did not wear a knee brace and did not 
ambulate with a cane.  

On physical examination, he had an old surgical scar over his 
right knee on the lateral side and plural scars, both 
superiorly and medially.  His range of motion was to 2 
degrees of hyperextension and to about 132 degrees of flexion 
on which he had anterior knee pain.  The examiner noted that 
the normal range of motion was about 5 degrees of 
hyperextension and 135 degrees of flexion.  He had no varus 
or valgus instability and a negative Lachman's.  He had an 
equivocal McMurray's and an equivocal Steinman's test with 
reproduction of some pain on the medial side.  He did not 
have patellar instability.  He did have a little bit of 
patellar grind and pain with compression.  He did not have a 
positive Drawer sign.  He appeared to be neurovascularly 
intact.  His active and passive ranges of motion were the 
same.  He did not have any subluxation.  He did have a little 
bit of fatigability and pain with deep knee bends.  He also 
had some incoordination with gait, but this was due to an 
ankle disorder.  The veteran said that by the end of the day 
he had some flare-up in his knees, and it was possible that 
he might have some inflammation and swelling in the knee.  
The examiner stated that this might affect his range of 
motion, but likely it would probably be just a 5 or 10 degree 
(at most) limitation on either end, mainly in the extension.  
An MRI from 1997 reportedly showed some blunting of the 
medial meniscus.  There were no obvious huge chondral 
defects.  

The impression was that the veteran had a medial meniscal 
tear and was no status post partial meniscectomy.  The 
examiner ordered X-rays and noted that they would show if 
there were any arthritic changes.  A VA radiology report 
shows that an X-ray of the veteran's knee showed a normal 
knee with incidental finding of fabella in the posterior soft 
tissues.  The osseous components were without evidence of 
fracture, deformity or dislocation.  The joint spaces were 
well maintained.  No effusions were present.  

After considering all of the evidence of record, the Board 
finds that the right knee disorder is not shown to have 
produced lateral instability or subluxation resulting in more 
than slight impairment.  In this regard, the Board notes that 
the treatment records and examination reports have 
consistently shown little instability in the right knee.  
Subluxation has never been noted.  The veteran's complaints 
of giving-way are not corroborated by the examination 
findings.  The Board finds that instability and subluxation 
have not resulted in moderate impairment in the knee.  
Accordingly, the Board finds that the criteria for a 
disability rating higher than 10 percent for the right knee 
are not met.

The Board must also consider whether the evidence warrants 
separate compensable ratings for arthritis of the knee.  Two 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  
Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000) 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  As 
noted above, however, there is no X-ray evidence of arthritis 
of the right knee.  The X-rays taken during the VA 
examinations were negative for abnormality.  Accordingly, the 
Board concludes that the criteria for assignment of a 
separate 10 percent rating for arthritis of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 50003, 
5010003, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for residuals of a torn medial meniscus 
of the right knee with chondromalacia, currently rated as 10 
percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

